\
tt

“oe

AO 245B (CASD Rey, 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT COUR
' SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

AMENDED JUDGME
UNITED STATES OF AMERICA CAGE
, Vv. (For Offenses Committed Of OrattterttevemberL,LORPEPUTY |
REGINALD DION OWENS (1) Case Number: 97CR2546-CAB
JAMES FIFE, FEDERAL DEFENDERS, INC.
Defendant’s Attorney
USM Number 50640198

Modification of Imposed Term of Imprisonment for Extraordinary and Compelling Reasons (18 U.S.C § 3582(c)(1))
THE DEFENDANT: : :
2] pleaded guilty to count(s) 3, 4,5, 9, 11 AND 12 OF THE INDICTMENT

C1] was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s}, which involve the following offense(s): .

Count

 

 

Title & Section Nature of Offense _ Number(s}
18 USC 2113(a) and (d) ARMED ROBBERY AND CREDIT UNION ROBBERY 3,5, 9,11
18 USC 924(c)(1) CARRYING A FIREARM DURING THE COMMISSION OF A 4,12
- CRIME OF VIOLENCE

The defendant is sentenced as provided in pages 2 through 6 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
LI The defendant has been found not guilty on count(s)
Count(s) 1,2, 6-8, AND 10 are dismissed on the Court’s own motion.

Assessment : $100.00 PER COUNT FOR A TOTAL OF $600.00
J
[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
| No fine L] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until ail fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.

 
 
 

sitfon of Sentence

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: REGINALD DION OWENS (1) Judgment - Page 2 of 6
CASE NUMBER: 97CR2546-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED AS TO ALL COUNTS, CONCURRENT.

Ho

Sentence imposed pursuant to Title 8 USC Section 1326(b). |
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
O at A.M. on

 

CL) as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: . :

CL] on or before
L1 as notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

97CR2546-CAB ©
C
1

y

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: REGINALD DION OWENS (1) Judgment - Page 3 of 6
CASE NUMBER: 97CR2546-CAB

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
FIVE (5) YEARS AS TO ALL COUNTS, CONCURRENT.

7.

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.
The defendant must not illegally possess a controlled substance, The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

C\The above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse. (check if applicable)

LIThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable) .
Xl The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
C)The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)
LiThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

97CR2546-CAB
r ' *

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: REGINALD DION OWENS (1) Judgment - Page 4 of 6
CASE NUMBER: 97CR2546-CAB

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

\. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72

hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer

about how and when the defendant must report to the ° probation officer, and the defendant must report to the probation officer
as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4, The defendant must answer truthfully the questions asked by their probation officer.

3, The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to

unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of'a change or
expected change.

6. The defendant must allow the. probation officer to visit them at any time at their home or elsewhere, and the defendant must

permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
. excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant frorn doing so. Ifthe defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible

due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant

knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer. -

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

16. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (ie.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction,
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

97CR2546-CAB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: REGINALD DION OWENS (1) , ‘Judgment - Page 5 of 6
CASE NUMBER: 97CR2546-CAB

if

SPECIAL CONDITIONS OF SUPERVISION

Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. Sec.
1030(e){1}), other electronic communications or data storage devices or media,] or office, to a search
conducted by a United States Probation Officer. Failure to submit to a search may be grounds for
revocation of release. The officer must warn any other occupants that the premises may be subject to
searches pursuant to this condition. An officer may conduct a-search pursuant to this condition only when
reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and
in a reasonable manner,

. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

. Provide complete disclosure of personal and business financial records to the probation officer as
_ requested.

_ Reside ina Residential Reentry Center (RRC) as directed by the probation officer fora period up to 120

days (non-punitive).

97CR2546-CAB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: REGINALD DION OWENS a Judgment - Page 6 of 6

CASE NUMBER: 97CR2546-CAB
RESTITUTION
The defendant shall pay restitution in the amount of $97,857.00 unto the United States of America.

Pay restitution in the amount of $97,857.00 through the Clerk, U. S. District Court. Payment of restitution shall
be forthwith. During any period of incarceration the defendant shall pay restitution through the Inmate
Financial Responsibility Program. The defendant shall pay the restitution during his supervised release at the
rate of $50.00 per month or as determined by the probation officer based upon ability to pay. These payment
schedules do not foreclose the United States from exercising all legal actions, remedies, and process available
to it to collect the restitution judgment.

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States

Attorney’s Office of any change in the defendant’s mailing or residence address, no later than thirty (30) days
after the change occurs.

Restitution is owed as follows:

North Count Bank

8085 Clairemont Mesa Blvd.
San Diego, CA

Amount: $30,222.00

USE Credit Union

5394 Linda Vista Rd., Ste. D
San Diego, CA

Amount: $33,616.00

Great Western Bank
2644 Jamacha Rd.

_El Cajon, CA
Amount $34,019.00

Hf

Il

97CR2546-CAB
